UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2010 Commission file number: 000-52170 INNERWORKINGS, INC. (Exact name of registrant as specified in its charter) Delaware 20-5997364 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 600 West Chicago Avenue, Suite850 Chicago, Illinois 60654 Phone: (312)642-3700 (Address (including zip code) and telephone number (including area code) of principal executive offices) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.0001 par value Nasdaq Global Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes ¨ No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes ¨ No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-acceleratedfiler ¨ Smallerreportingcompany ¨ (Donotcheckifasmaller reportingcompany) The aggregate market value of the common equity held by non-affiliates of the registrant as of June30, 2010, the last business day of the registrant’s most recent completed second quarter, was $204,945,624 (based on the closing sale price of the registrant’s common stock on that date as reported on the Nasdaq Global Market). As of March 1, 2011, the registrant had 46,092,291 shares of common stock, par value $0.0001 per share, outstanding. DOCUMENTS INCORPORATED BY REFERENCE The registrant intends to file with the Securities and Exchange Commission a proxy statement pursuant to Regulation 14A within 120days of the end of the fiscal year ended December31, 2010. Portions of such proxy statement are incorporated by reference into PartIII of this Annual Report on Form10-K. EXPLANATORY NOTE On March 2, 2011 InnerWorkings, Inc. (the “Company”) filed with the Securities and Exchange Commission its Annual Report on Form 10-K for the fiscal year ended December 31, 2010 (the “10-K Report”). The Company is filing this Amendment No. 1 (this “Amendment”) to the 10-K Report to amend and restate Part II, Item 5 (Market for Company’s Common Equity, Related Shareholder Matters and Purchases of Equity Securities) to include the stock performance graph. No other revisions or amendments have been made to Part II of the 10-K Report.This Amendment does not reflect events occurring after March 2, 2011, the date of the original filing of the 10-K Report, or modify or update those disclosures that may have been affected by subsequent events. The Company hereby amends and restates Part II, Item 5 of the 10-K Report in its entirety. In addition, pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, the Amendment includes new certifications of the Company’s principal executive officer and principal financial officer on Exhibits 31.1 and 31.2, each as of the filing date of the Amendment. PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is listed and has been traded on the Nasdaq Global Market under the symbol “INWK” since August16, 2006. Prior to that time, there was no public market for our common stock. The following table sets forth the high and low sales prices for our common stock as reported by the Nasdaq Global Market for each of the periods listed. High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Holders As of March 1, 2011, there were 67 holders of record of our common stock. The holders of our common stock are entitled to one vote per share. Dividends We currently do not intend to pay any dividends on our common stock. We intend to retain all available funds and any future earnings for use in the operation and expansion of our business. Any determination in the future to pay dividends will depend upon our financial condition, capital requirements, operating results and other factors deemed relevant by our board of directors, including any contractual or statutory restrictions on our ability to pay dividends. Recent Sales of Unregistered Securities None. Issuer Purchases of Equity Securities None. 1 Stock Performance Graph The information contained in the following chart is not considered to be “soliciting material,” or “filed,” or incorporated by reference in any past or future filing by the Company under the Securities Exchange Act of 1934 or the Securities Act of 1933 unless and only to the extent that the Company specifically incorporates it by reference. The following graph assumes $100 was invested on August 16, 2006 (the first trading day following our initial public offering) in the common stock of the Company and each of the following indices and assumes reinvestment of any dividends.The stock price performance on the graphbelow is not necessarily indicative of future stock price performance. 8/16/06 12/31/06 12/31/07 12/31/08 12/31/09 12/31/10 INWK $ $ $ $
